Lathrop, J.
The first instruction requested in this case was rightly refused. The exceptions expressly state that “ there was no evidence that the claimant ever gave the book to the plaintiff, except when the claimant ordered the plaintiff to make withdrawals or deposits.”
The second request for a ruling was also rightly refused. The plaintiff contends that, where A. deposits money in a savings bank in the name of B., and takes out a book in the name of B., this is an executed gift to B., and the money *457belongs to him. For this position he cites Sweeney v. Boston Five Cents Savings Bank, 116 Mass. 384. It was there held that where a man deposits money in a savings bank in the name of his wife, and has the bank-book made out in her name and delivered to her, he cannot maintain an action against the bank for its refusal to pay the money to him. This was so decided on the ground that there was no contract between the bank and the plaintiff to pay the money to him. In this case there was no evidence that the money was deposited by the wife as the agent of her husband; and the case was distinguished on this ground from the case of McCluskey v. Provident Institution for Savings, 103 Mass. 300, where it was held that it was a good defence on the part of the bank to a suit by a wife, that money deposited in her own name was so deposited at her husband’s request and for his benefit, on the ground that thése facts would defeat the inference of a gift arising from a deposit in the wife’s name, and show that she was acting as her husband’s agent.
In the case at bar no question of procedure arises. The claimant is properly before the court, having been summoned in under the provisions of the St. of 1894, c. 317, § 33 (Pub. Sts. c. 116, § 31); and the only question is whether the plaintiff or the claimant has the better title to the funds.
A deposit in a savings bank in the name of another is not alone sufficient to prove a gift. Brabrook v. Boston Five Cents Savings Bank, 104 Mass. 228. Sherman v. New Bedford Five Cents Savings Bank, 138 Mass. 581, and cases cited. Broderick v. Waltham Savings Bank, 109 Mass. 149. Mor is the fact that the savings bank book designates the depositor as trustee for another conclusive evidence of the existence of the trust. Parkman v. Suffolk Savings Bank, 151 Mass. 218.
While the plaintiff excepted to the ruling given, this point has not been argued, except as it is embraced in the argument relating to the refusal to give the two instructions requested. As we are of opinion that the judge properly refused to rule as requested, the order must be,

Exceptions overruled.